United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
DEPARTMENT OF THE NAVY, INSPECTION
DEPARTMENT, Gulfport, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1399
Issued: October 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 16, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ January 23, 2008 merit decision concerning his entitlement to schedule
award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a two percent permanent impairment of his left leg.
FACTUAL HISTORY
The Office accepted that on November 22, 2005 appellant, then a 50-year-old heavy
mobile equipment inspector, sustained lateral meniscus and anterior cruciate ligament tears of his
left knee when he slipped and struck it on a step. It paid compensation for periods of disability.
On February 3, 2006 Dr. Lance Johansen, an attending Board-certified orthopedic surgeon,
performed an anterior cruciate ligament repair and partial lateral meniscectomy of appellant’s

left knee with chondroplasty and debridement of the patellofemoral joint. The procedure was
authorized by the Office.
On April 28, 2006 Dr. Johansen stated that appellant had good range of motion of his left
knee with good strength and stability. After a period of total disability, he released appellant to
return to light-duty work at the employing establishment in early June 2006. In a September 11,
2006 report, Dr. Johansen indicated that appellant’s left knee had reached maximum medical
improvement. He determined that appellant had a two percent permanent impairment of his left
leg under the standards of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001). Dr. Johansen stated that appellant did not have significant
anterior cruciate ligament laxity and therefore an impairment rating was not warranted for
ligament laxity.1 In a similar report dated July 25, 2007, he reiterated that appellant had a two
percent permanent impairment of his left leg under the standards of the A.M.A., Guides and that
an impairment rating for anterior cruciate ligament laxity was not warranted.2
On November 14, 2007 Dr. Howard P. Hogshead, a Board-certified orthopedic surgeon
and Office medical adviser, determined that appellant had a two percent permanent impairment
of his left leg due to the partial lateral meniscectomy of his left knee. He noted that it had not
been accepted that appellant sustained a work-related right arm injury. In a January 23, 2008
decision, the Office granted appellant a schedule award for a two percent permanent impairment
of his left leg. The award ran for 5.76 weeks from July 26 to September 4, 2007.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5 Section
8107(c)(2) of the Act provides that 288 weeks of compensation shall be paid for 100 percent loss

1

Dr. Johansen stated that due to traumatic chondromalacia appellant would likely need to have left knee
replacement surgery at some point.
2

Dr. Johansen also indicated that appellant had a 10 percent permanent impairment of his right arm under the
standards of the A.M.A., Guides.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id.

2

of the leg,6 and the implementing regulation provides that compensation for proportionate
periods of time is payable for partial loss.7
ANALYSIS
The Office accepted that on November 22, 2005 appellant sustained lateral meniscus and
anterior cruciate ligament tears of his left knee. It granted him a schedule award for a two
percent permanent impairment of his left leg.
The Board finds that the Office properly based its schedule award on the November 14,
2007 report of Dr. Hogshead, a Board-certified orthopedic surgeon, who served as an Office
medical adviser. Dr. Hogshead correctly determined that appellant had a two percent permanent
impairment of his left leg due to the February 3, 2006 partial lateral meniscectomy of his left
knee.8 In reaching this conclusion, he reviewed the medical reports in the record, including the
reports of Dr. Johansen, the attending Board-certified surgeon who performed the surgery.
Dr. Johansen had indicated that appellant was not entitled to an impairment rating for anterior
cruciate ligament laxity.9 This impairment rating conforms to the diagnosis-based impairment
estimates for a partial lateral meniscectomy as provided at Table 17-33.
Section 8107(c)(2) of the Act provides that 288 weeks of compensation shall be paid for
100 percent loss of the leg, and the implementing regulation provides that compensation for
proportionate periods of time is payable for partial loss.10 Where the medical evidence
establishes a two percent loss of use of the leg, the schedule award shall be two percent of 288
weeks or 5.76 weeks. Appellant has not submitted medical evidence that indicates any greater
impairment of loss of function to his left leg. For this reason, the Office properly issued a
schedule award representing 5.76 weeks of compensation.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish he has more
than a two percent permanent impairment of his left leg.

6

5 U.S.C. § 8107(c)(2).

7

20 C.F.R. § 10.404.

8

See A.M.A., Guides 546, Table 17-33.

9

Id. at 546, Table 17-33.

10

See supra notes 6 and 7 and accompanying text.

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
January 23, 2008 decision is affirmed.
Issued: October 23, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

